REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In relation to the patentability of independent claim 1, the prior art of record does not disclose or suggest, in combination, (1) a working electrode in contact with the medium, wherein i) when the medium includes the source of nitrite ions, the working electrode is a copper containing conductive material or a base material coated with a copper containing conductive material, or ii) when the medium includes the source of nitrite ions and the Cu(II)- 10ligand complex, the working electrode is selected from the group consisting of platinum, gold, carbon, a carbon coated material, and mercury; and (2) a reference/counter electrode in contact with the medium and electrically isolated from the working electrode; (3) an inlet conduit to deliver oxygen gas to the medium; and (4) 15an outlet conduit to transport a stream of oxygen gas and nitric oxide from the medium.  Moreover, limitation (3) above makes this claim patentably distinct from parent applications.  Accordingly, the examiner of record considers a double patenting rejection not to be appropriate based on the structural differences.  
Based on the above comments, claims 1-7 are considered allowable over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783